Citation Nr: 1328966	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  04-31 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left great toe disability.

2.  Entitlement to a disability rating in excess of 10 percent for headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2003and October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in September 2008.  A transcript of the hearing is associated with the claims file.

The Board remanded these matters in February 2009 and November 2012 for further development of the claims.  The RO continued the denial of the claims as reflected in the May 2013 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that another remand is necessary prior to adjudicating the issues on appeal.

The November 2012 Board remand requested that the Veteran be scheduled with another VA examination as the examiner in November 2009 did not provide an opinion on the etiology of the Veteran's current left great toe disability.  The remand also requested that the Veteran be scheduled for a VA neurological examination as it appears that the Veteran did not receive notice of the prior examination.  The AMC scheduled the Veteran for two VA examinations in May 2013 for his service connection claim for a left great toe disability and increased rating claim for headaches.  There is a notation in the file that the Veteran failed to appear at the scheduled examinations.  The AMC continued the denial of the Veteran's claims in a May 2013 supplemental statement of the case.  The Veteran submitted a statement in June 2013 that he missed the scheduled examinations because he was in the hospital at that time and he would like the examinations to be rescheduled.  Based on the foregoing, the Board concludes that the Veteran should be provided with another VA examination.  

With respect to the Veteran's claim of entitlement to a TDIU, the Board finds the Veteran should be scheduled for a VA examination and opinion to determine if he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Veteran was granted service connection for a depressive disorder in the November 2012 Board decision and a December 2012 rating decision assigned a 30 percent disability rating.  The Veteran is also service-connected for traumatic brain injury rated as 40 percent disabling, as well as, other disabilities with a combined rating of 70 percent.  Thus, the Veteran now meets the schedular requirements for a TDIU.  The Veteran has not been provided with a recent VA examination or opinion on whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with a VA examination regarding his service connection claim for the left great toe.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or higher probability) that any currently diagnosed left great toe disability had its onset during active military service or is related to the documented in-service injury. 

The examiner is requested to provide an explanation for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

2. If the Veteran fails to appear at the scheduled examination for the left great toe disability, then obtain a VA medical opinion.  The claims file, including a copy of this remand, must be made available to the clinician for review, and the clinician should indicate that the claims folder was reviewed.  

Based a review of the record, the clinician should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed left great toe disability had its onset during active service or is related to the documented in-service injury. 

The clinician is requested to provide an explanation for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  


3. Schedule the Veteran for a VA examination to determine the manifestations and current level of severity of his service-connected headaches.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  

Specifically, the examiner must describe in detail the symptoms of the Veteran's headaches and the frequency of such headaches.  The examiner should specifically discuss whether the Veteran experiences such symptoms as nausea, vomiting, phonophobia, photophobia, mental or physical exhaustion or powerlessness and the frequency of such symptoms.  The examiner should also state whether the Veteran experiences any prostrating attacks.  If the Veteran experiences prostrating attacks, the examiner must describe the symptoms of the prostrating attacks, the frequency of such attacks and indicate whether the attacks would reasonably be described as "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability," or would better be characterized as some lesser degree of severity or frequency.  

The examiner is requested to provide findings as to the impact of the service-connected headaches on the Veteran's occupational functioning and his ordinary activities of daily life.

4. After completing the foregoing, schedule the Veteran for a VA examination to determine whether the Veteran's service-connected disabilities, alone, render him unable to engage in or maintain substantially gainful employment.  Based on the examination and review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The opinion should include a description of the overall effect of his service-connected disabilities on potential employment.  An explanation should be provided as to why the examiner believes the Veteran is or is not employable.

5. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a left great toe disability, increased rating for headaches and entitlement to a TDIU based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


